Citation Nr: 1136165	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for allergies (claimed as allergies of the eyes).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In July 2008, the Veteran testified before a Decision Review Officer (DRO) at a hearing at his local RO.  A transcript of the hearing is associated with the claims file and has been reviewed.  

In February 2010, the Board remanded this claim in order to obtain outstanding evidence and obtain a VA examination and opinion.  All requested development has been conducted and the claim has been returned to the Board for adjudication.  


FINDING OF FACT

The preponderance of the competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran currently has allergic rhinitis that had its onset during active military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Board concludes that allergic rhinitis had its onset during the Veteran's period of active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that service connection is warranted for allergies because he first incurred allergy symptoms during his period of active military service.  Specifically, the Veteran testified that he did not have problems with allergies before or at entrance into service and that he first noticed problems with allergies and his eyes in approximately 1980 when he was stationed at Fort Hood.  He testified that, while attending training exercises on dusty trails, he had an allergic reaction which resulted in his eyes being bothered.  He stated that the symptoms were relieved after taking a shower and washing his face.  The Veteran testified that his symptoms became severe enough to seek treatment in 1981 and that, at that time, his eyes were irritated, as they were watery, itching, tingling, and running, his nose was running, and he was experiencing headaches.  

The Veteran's report of allergy symptoms during service is considered competent lay evidence, as he is competent to report the symptoms he experienced during service.  His report is also considered credible, as it is corroborated by the service treatment records (STRs), which show that he complained of eye symptoms as early as three months after entry into service.  In this regard, the STRs reflect that, in January 1980, the Veteran reported having itching, burning eyes.  Thereafter, while intermittent, the Veteran reported having red, painful, burning eyes, with additional complaints of vision changes and difficulty.  See STRs dated June 1980, March 1971, and October 1981.  In October 1981, the Veteran reported that he frequently experienced burning eyes with blurred distance vision which, upon vision testing, was diagnosed as possible mild allergic problems.  

A separation examination is not included in the claims file; however, an October 1982 STR reflects that a physician reviewed the Veteran's records and determined that a physical examination was not required.  Nevertheless, the Veteran has provided competent and credible testimony that, during the treatment he received in 1981, he was not given medication and continued having symptoms, for which he self-medicated with use of nasal spray, Visine, and the use of goggles or a face mask during training exercises.  Therefore, while there is no contemporaneous medical evidence showing complaints or treatment for allergy or eye symptoms during service following October 1981, the Board finds there is sufficient lay evidence to establish continued allergy symptomatology during the remainder of service.  

The Veteran testified that, following service in 1982, he sought treatment at a private hospital for cold-like symptoms, which persisted despite his continued use of over-the-counter medication.  Treatment records from such treatment are not associated with the claims file and there is no indication that any attempt has been made to obtain this evidence.  Nevertheless, the Board finds the Veteran's report of continued symptoms during his first post-service year competent and credible.  

The Veteran further testified that, in the late 1990s, his symptoms worsened to the point that he sought treatment and has continued receiving treatment since that time.  The evidentiary record contains post-service treatment records which reflect that, beginning in approximately 2000, the Veteran sought treatment for a myriad of symptoms, including congestion, stuffy nose, sneezing, slight cough, as well as itchy, watery eyes and a scratchy throat, which was diagnosed as allergic rhinitis.  See post-service treatment records dated 2000 to 2008.  

In support of his claim, the Veteran relies upon a statement submitted by a private physician which states that the Veteran has been a patient in the Scott and White Bellmeade Clinic since 2000 and has been treated on two occasions for allergic rhinitis, although at other times he has taken over-the-counter medications to treat his allergy symptoms that were not severe enough to require a visit to the physician.  Dr. J.P. noted that the Veteran had similar symptoms during service and stated that it is, therefore, reasonable to assume that those symptoms were also caused by allergies.  See August 2008 statement from Dr. J.P.  

Despite the August 2008 statement from Dr. J.P., a VA physician examined the Veteran and reviewed the claims file in June 2010 before rendering an opinion that it is less likely than not that the Veteran's current allergic rhinitis might be related to his military service.  In making this determination, the June 2010 VA examiner noted the Veteran's report of a 20 year history of progressive symptoms of sneezing, watery eyes, runny nose, and nasal congestion; however, the examiner noted that a review of the claims file did not reveal any indication that chronic allergic rhinitis was incurred or had its onset on active duty.  

After weighing the evidence both in support of and against the Veteran's claim, the Board concludes that the preponderance of evidence raises a reasonable doubt as to whether the Veteran's current allergic rhinitis had its onset in military service.  In making this determination, the Board notes that the negative evidence in this case shows that the Veteran was not diagnosed with chronic allergic rhinitis during service, which is the primary reason for which the June 2010 VA examiner determined that it is less likely as not that the Veteran's current allergic rhinitis was incurred or had its onset in active duty.  

However, the Board finds probative that there is competent and credible lay and medical evidence of record that shows the Veteran lodged persistent complaints of allergy symptoms during service, as well as competent and credible lay evidence of continued allergy symptoms following service.  While there is no medical evidence documenting treatment for the Veteran's allergy disability from 1982 until approximately 2000, the Board finds that, given the nature of the Veteran's allergy disability, it is plausible that he continued to experience mild allergy symptoms that did not require an appointment with a physician but, instead, could be and were managed by self-medication.  In fact, the Veteran's physician, Dr. J.P., noted that, in addition to the treatment he provided the Veteran in January 2000 and April 2008, the Veteran also used over-the-counter medications to treat his mild symptoms.  The Board also notes that there is a competent, credible, and probative medical opinion of record which finds that it is reasonable to assume that the symptoms the Veteran experienced during service were caused by allergies.  This evidence, as a whole, raises a reasonable doubt as to whether the Veteran's current allergy disability had its onset in service and is sufficient to support the grant of service connection for allergic rhinitis.  

In making the above determination, the Board is not attempting to make an independent medical determination; rather, the Board has weighed the evidence of record and made a determination as to the probative value of the evidence, as is its responsibility.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that service connection for allergic rhinitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Entitlement to service connection for allergies is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


